UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEWYORK _ Attorney: THE MARKS LAW FIRM, P.C.

 

Luc BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED

Plaintiff(s)
Index # 1:21-CV-01676-KAM-RLM
- against -

Purchased May 19, 2021
EMBROIDERYDESIGNS.COM INC.

Defendant(s)
AFFIDAVIT OF COMPLIANCE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C, AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on June 29, 2021 at 09:00 AM at

SECRETARY OF STATE
ALBANY NY

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET on
EMBROIDERYDESIGNS.COM INC. therein named,

SECRETARY a Foreign corporation by delivering thereat one true copy to SUE ZOUKY, LEGAL CLERK personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said Defendant and knew
said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 307 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 65 5'2 130

 

 

 

 

 

 

 

 

 

 

RETURN RECEIPT RETURNED SIGNED BY C. REESE.

Also mailed a notice that the N. Y. Secretary of State was served with the legal documents herein described and
tendered the statutory fee.

 

RALPH J MULLEN VINETTA BREWER

 

Notary Public, State of New York Notary Public, State of New York i STEVEN C. AVERY
No. 01MU6238632 No. 01BR4949206

Qualified In Néw York Cognty Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 766628

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
        

  

SENDER: COMPLETE THIS SECTION

ll Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

Bi Attach this card to the back of the mailpiece,
or on the front if space permits,

COMPLETE THIS SECTION ON DELIVERY

 

  

A a
; CJ Agent
xt. .

( Addressee
B. Regelved (Printed Name) C. Date of Delivery
C.(Z20Sé

7-8-2

 

 

 

 

1. Article Addrassed tn:

EMBROIDERYDESIGNS.COM INC.

C/O AARON J MASSIE
3400 DUNDEE RD., STE. 180

NORTHBROOK, IL 60062

UPR TA UE

9590 9402 6248 0265 0843 48

 

 

2 Article Miuimbhar (Tranefar fram canine lohall

RF 408 370 382 US

PS Form 3811, July 2020 PSN 7530-02-000-9053

Bie Sees ad oe

address different from item 1? [J Yes
ter delivery address below: C1 No

 

 

f3. Service Type C1 Priority Mail Express®

O Adult Signature @ Registered Mail™

O Adult Signature Restricted Delivery O Registered Mail Restricted
O Certified Mall® Delivery

O Certified Mail Restricted Delivery 0 Signature Confirmation™

O Collect on Delivery... .
O Collect on Delivery. Restricted Delivery
O Insured Mail

0 Insured Mall:-Aestricted Delivery

O Signature Confirmation
Restricted Delivery

 

 

(over $500} 1

Domestic Return Receipt :
